J-A32004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

HSBC BANK USA, NATIONAL ASSOC., AS                IN THE SUPERIOR COURT OF
TRUSTEE FOR THE HOLDERS OF THE                          PENNSYLVANIA
CERTIFICATES ISSUED BY DEUTSCHE
ALT-A SECURITIES MORTGAGE LOAN
TRUST SERIES 2007-ARI

                            Appellee

                       v.

PAT CARNEY

                            Appellant                  No. 125 EDA 2014


                   Appeal from the Order December 13, 2013
               In the Court of Common Pleas of Delaware County
                       Civil Division at No(s): No. 10-5124


BEFORE: PANELLA, J., OLSON, J., and FITZGERALD, J.*

JUDGMENT ORDER BY PANELLA, J.                         FILED MARCH 19, 2015

        Pat Carney appeals pro se from the order denying his Petition to Set

Aside the Sheriff Sale of his foreclosed property. We affirm.

        Appellee, HSBC Bank USA, filed a complaint in mortgage foreclosure

on April 27, 2010.       Carney does not deny that he is the borrower of the

refinancing funds underlying the mortgage. On July 2, 2010, the trial court

entered default judgment against Carney due to his failure to file an answer

to the complaint. On October 17, 2012, over two years following entry of

default judgment and three months after the sheriff sale of the subject

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A32004-14



property, Carney filed a Motion to Open/Strike Judgment.           On March 7,

2013, Carney filed a Motion to Dismiss Complaint Due to Lack of Jurisdiction

and to Void Sale. The trial court denied Carney’s motions on April 12, 2013.

      On September 30, 2013, Carney filed a Petition to Set Aside Sale

Based on Fraud and Lack of Authority, which is the subject of the instant

appeal.     The trial court conducted an evidentiary hearing.   Thereafter, the

trial court found, inter alia, that Carney’s Petition to Set Aside Sheriff’s Sale

was filed nine months after the Sheriff’s conveyance of the deed to HSBC

Bank USA, such that any alleged defects or irregularities in the proceedings

were foreclosed pursuant to Pa.R.C.P. 3132. The trial court additionally

determined that Carney’s allegations of fraud and lack of authority were

unsupported by any evidence of record and that Carney largely sought to

relitigate claims previously deemed waived or otherwise disposed of by the

court when it dismissed his Motion to Dismiss Complaint and Motion to

Open/Strike Judgment.        Accordingly, the trial court dismissed Carney’s

petition.

      In this timely pro se appeal, Carney argues that the trial court erred in

denying his petition to set aside sheriff’s sale on the grounds of fraud and

lack of authority. Having determined that the Honorable Charles B. Burr, II’s

March 4, 2014 opinion ably and comprehensively disposes of Carney’s issues

on appeal, with appropriate reference to the record and without legal error,

we will affirm on the basis of that opinion.

      Order affirmed.

                                      -2-
J-A32004-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/19/2015




                          -3-
                                                                                            Circulated 02/11/2015 10:39 AM




 IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                       CIVIL ACTION - LAW


HSBC BANK USA, NATIONAL                                NO. 10-05124
ASSOC. AS TRUSTEE FOR THE                              Petition to Sct Aside Sheriff Sale

HOLDERS OF THE CERTIFICATES
ISSUED BY DEUTSCHE ALT-A
SECURITIES MORTGAGE LOAN
TRUST SERIES 2007-ARI

          v.
PATRICK CARNEY

MICHAEL D, LiPUMA, ESQUIRE, Attorney for the Plaintiff.
Pro Se, Patrick Carney, for the Defendant.


                                           OPINION
BURR, SJ.                                                                           FILED: March 4,2014

            The Defendant, Patrick Carney, has appealed from this Court's denial of his Petition

to Set Aside the Sheriff Sale of his foreclosed property to the Plaintiff, HSBC Banle, USA,

alleging grounds of fraud and Plaintiffs lack of authority to make the sale. The Defendant does

not deny that he is the borrower of the refinancing funds underlying the mortgage securing the

subject Note, but asserted that the actual lender was not properly before the Court and that the

Plaintiff had not established that it was a real party in interest with the authority to collect from

him the balance due and owing on this obligation by selling the foreclosed upon property.

            The Plaintiff filed its Complaint in Mortgage Foreclosure on April 27, 2010. A

default judgment was entered against the Defendant on July 2, 2010 due to his failure to file an

Answer to the Complaint. The Defendant, on October 17, 2012,                01'   over two years following

entry of the default judgment and three months after the Sheriff Sale of his pl'operty situate at

308 White Avenue, Linwood, PA, Delawal'e County, PA Recorder of Deeds Folio #08-00-
                                                                                           Circulated 02/11/2015 10:39 AM




01217-00, to the Plaintiff on July 20, 2012, I filed a Motion to Open/Strike Judgment and, on

March 7, 2013, filed a Motion to Dismiss the Complaint and his first plea to Void the Sheriff

Sale three months after conveyance of the Deed to the Plaintiff. These latter two Motions were

denied on their merits by an Order issued on April 11,2013 by the Honorable G. Michael Green

of this Court, with the Defendant subsequently withdrawing appeals therefrom to the

PelIDsylvania Superior Court on May 31, 2013. The instant Petition, fully titled as a I'Petition to

Set Aside Sale Based on Fraud and Lack of Authority", was filed on September 30, 2013.

             The Defendant insisted at the Hearing held on this Petition on November 25, 2013

that he did not answer the Plaintiff s Complaint because he is a ''pro se" litigant who could not

afford an attorney and that he did not know that he was required to file a response to the

Complaint. (N. T. 11-13). Defendant fmiher claimed that he believed that his interactions with

the law firm representing the Plaintiff, including the submission of a request to stay the Sheriff

Sale based upon the grounds raised in this Petition, would be a suitable alternative to actually

resolving the within matters in a court of law. (N. T. 8-11). The Defendant readily admits to

waiving all of his defenses and claims in New Matter responsive to the allegations of the

Complaint by failing to file Preliminary Objections or an Answer thereto contending fraud and

the lack of authority to conduct a Sheriff Sale, as well as unilaterally and voluntarily bypassing

and/or waiving all of the procedural requisites to which he had been subject, including the failure

to pursue his appeals from substantive rulings against him on the foregoing issues. Nonetheless,

Defendant believes and avers that he may, at any time, attack "fraud" on the part of the Plaintiff

because, in his opinion, "ifthere is fraud here", it must be contested in court. (N.T. 12).




       The Deed for the Defendant's property was conveyed, on December 5, 2012, by the Sheriff to the Plaintiff
and recorded on January 24, 2013, in the Delaware County Office ofthe Recorder of Deeds in Book 5231, page 221.
(Exhibit D to the Plaintiffs Response to the Defendant's Petition to Set Aside Sale Based on Fraud and Lack of
Authority to Make Sale).
                                                      2
                                                                                                   Circulated 02/11/2015 10:39 AM




              The Defendant vehemently insisted in that regard that, in his view, because the law

provides no exception whatsoever to the necessity to adjudicate allegations of fraud, he must be

allowed to raise and to litigate the issue whenever he chooses to do so. (Id., passim).

Throughout the Hearing on this Petition, the Court reminded the Defendant that, although

Defendant has represented himself pro se, he was required to learn and to follow the rules of

court and to understand his legal status vis a vis the failure to pursue an appeal from Judge

Green's decision against him on the merits of the within issues, as well as to possess knowledge

of the relevant and applicable law as a litigant before the court? (N.T. 11-13, 18, 47-50, 54-55).

Nowhere was Defendant's lack of preparation and readiness to support his allegations before this

Court more obvious than when he insisted that Judge Green's rulings against him on the merits

of the issues submitted in his prior Petitions seeking to Open the Plaintiffs Judgment in

Foreclosure, to Dismiss the Complaint and Void the Sheriff Sale concerned the merits of only his

VCC contentions because "the DCC" had been the primary subject of discussion at the hearing

held by Judge Green. (N.T. 32, 46-47, 58).

              It, therefore, goes without saying that the unappealed from VCC contentions

peppering the Defendant's current Concise Statement of Errors Complained of on Appeal have

been previously litigated and decided against him, and thus waived. Stoeckinger v. Presidential

Financial Corporation of Delaware Valley, 948 A.2d 828, 832, 208 Pa. Super. 95 (2008).

Moreover, the Defendant haplessly claimed the excuse of not knowing he was "requested" to do


2
       In an opinion filed in the case of Polinsky v. Nationwide Mut. Ins. Co., 77 Pa. D. & C.4 lh 95, 106-107
(Armstrong County, 2005), the Honorable Kenneth G. Valesek wrote the following admonition to chide the
umepresented Plaintiffs for their numerous lapses in prosecuting their claim against the defendant in that case:

             "[T]he court must caution plaintiffs that[,] even though they are not represented by legal counsel, they
        are not entitled to a more lenient application of the Rules of Court simply because they chose to proceed
        pro se. "The right of self-representation is not a license to abuse the dignity of the courtroom. Neither is it a
        license not to comply with relevant rules of procedural and substantive law." Jones v. Rudenstein, 401 Pa.
        Super. 400, 404, 585 A.2d 520, 522 (1991)(quoting Farretta v. CaJifomia, 422 U.S. 806, 834 n.46, 95 S. Ct.
        2525,2540 n.46 (1975)." [d. (footnote omitted).

                                                          3
                                                                                    Circulated 02/11/2015 10:39 AM




so when explaining his failure to file a Memorandum of Law setting f01ih citation and discussion

ofrelevant and appropriate legal authorities in SUppOlt of the instant Petition. (N.T. 54-55).

            The Comt denied the Defendant's Petition to Set Aside [Sheriff] Sale Based on

Fraud and Lack of Authority and this appeal followed. The Defendant has submitted the

following Concise Statement of Errors COlllplained of on Appeal:

               " ... [1.] The very foundation of the Plaintiffs [C]omplaint is based on a lie, a
       purposeful deceit that began at the fraudulent closing held on November 10, 2006.
       Defendant was fraudulently induced into signing an invalid contract. The purported
       lender stated in the Mortgage is identified as AMERICAN BROKERS CONDUIT
       (ABC). It further states that the lender is a corporation organized and existing under the
       laws of [the] State of New York. This was an intentional perversion of the truth! There
       is no corporate entity known as "ABC". The Defendant has spent numerous hours
       searching the public records and has found no such corporate entity; quite simply, ABC
       did not exist as a corporate person. ABC was completely fictitious. A non-entity lacking
       legal capacity to enter into any legally binding contracts. [Sic]. Not only does ABC not
       exist in New York, it also does not exist as a corporate entity in Pennsylvania either.
       Fmthermore, there is no entity by the name of ABC that is licensed as a lender to fund
       loans, neither by the [Pennsylvania] Banking Commission, nor in New York or in any
       other state in these United States of America. Defendant has provided this [C]ourt with
       its documentation, which stand as genuine issues of material fact and provide ample
       evidence that there is no legally binding contract that Plaintiff can establish standing
       before this [C]omi. Additionally, Defendant has also provided the [C]OUli with the actual
       funding records from the invalid closing that prove a completely foreign entity actually
       provided the source of funds. This foreign entity is completely undisclosed in any of the
       documentation presented at closing and represents a clear violation of Regulation Z - the
       Truth in Lending Act and the Real Estate Settlement and Procedures Act which prohibit
       third party table funding. In summarizing this patiicular error of the [C]omi, we have a
       non-existent pretend lender, who has no legal capacity to act as a lender or legally enter
       into any contract whatsoever. In fact, ABC was not the lender, as it did not provide any
       funding whatsoever. Therefore, the very contract that the Plaintiff's case is based [upon]
       can be termed as legally invalid as the purported lender lacked legal capacity and
       provided no consideration, thus it fails at its origination and the chain of title emanating
       from this void contract is corrupted at its inception. Since the mortgage and note are
       invalid, the [C]ourt lacks the jurisdiction to adjudicate the case.

                    [2.]    The [C]ourt also lacks jurisdiction because Plaintiff has failed to
       provide an evidence that it suffered any loss whatsoever. It has also failed to provide
       valid evidence that it is a real patty in interest, as it has not provided evidence that it is a
       valid holder-in-due-course of a valid note, in accordance with UCC rules as outlined in
       Defendant's pleadings. The Plaintiff has not presented the original note as required by
       UCC rules and requested by Defendant. The [C]ourt has not enforced that requirement
       and it represents an enol' that must be conected. The burden of proof is always on the
       Plaintiff and it has failed to produce the original note. FUlther, the Plaintiff attempted to
                                                  4
                                                                          Circulated 02/11/2015 10:39 AM




transfer an invalid mortgage into the Trust in 2010, when it had already closed three years
earlier in a clear violation of trust law. This was an attempted fraud designed to deceive
the [C]oUli, the [S]heriff and the Defendant. The Plaintiff fraudulently submitted to the
Sheriff['s] [D]epmiment a forged and fa1ce Assignment of Mortgage that also clearly had
the presence of notary fraud. This was the document that the Plaintiff held out as 'the'
evidence that it was the owner of both the mortgage and the note. A cursory review of
the signature indicates that the fraud is self-evident. The signature is an admitted forgery.
A senior patineI' in the law firm representing the Plaintiff admitted in writing, that it was
a forged document. This evidence was submitted to the [C]ourt and it was eIToneously
ignored. The [C]ourt could also compare the signatures on the first and second
assignment of mortgage submitted by the Plaintiff; these two signatures are supposed to
be executed by the same person and they clearly are not, representing a clear fraudulent
intent.

            [3.] The second and third Assignments of Mortgage were also fraudulently
recorded as they were not executed by parties with authorization. In fact, the recording
of a second Assignment was filed after the default judgment was already entered. This
means that the Prothonotary acted without authority when it recorded the judgment based
on the face of the public record at that time; meaning that the Plaintiff did not have
possession or ownership of the mortgage or the note at the time the judgment was entered
as no assignment was of record, rendering the judgment void and an eITor that must be
corrected by the [C]olUi.

            [4.] The verification filed with the Plaintif-fs [C]omplaint is defective and it
is executed by a known robo~signer who is not a patty to this case in violation of
Pennsylvania statute [sic]. Since the verification is defective, the [C]omplaint is also
defective as it is merely an unverified and unsubstantiated allegation. These defects
represent errors missed or otherwise overlooked by the [C]ourt and must be corrected.

             [5.] Plaintiff also violated [Pennsylvania] recording statutes where all
assignments must be recorded in the [Delaware] [C]ounty [R]ecorder of [D]eeds [O]ffice.
In order for this Plaintiff to have valid, legal standing, it is required to record all
assignments of the mortgage in question. The Plaintiff is a Trustee to a securitized Trust.
In order for this Trust to have legal ownership of the mortgage, in accordance with its
own founding trust document, mortgages are required to travel through a series of
intermediaries. Specifically, there must be at least three separate assignments, from the
Originator, to the Sponsor, to the Depositor, to the Trust. Each of these assignments must
be transferred in succession in order for the trust to validly own the Note. Each of those
assignments [is] required by [Pennsylvania] recording statutes to be recorded. None of
these required recordings [is] on the public record, which is in a [sic] clear violation of
[Pennsylvania] law. This represents an error of the [C]ourt that must be cOl1'ected.

            [6.] Plaintiff's counsel ignored Defendant's pleadings to postpone the
[S]heriff sale. Due to the seriousness of the Defendant's charges, Plaintiff's counsel
[breached] its code of ethics as it had an ethical obligation as officers of the court to
postpone the [S]heriff sale and allow the [C]ourt adequate time to hold a hearing to
adjudicate the charges. Instead, Plaintiff and its counsel plowed ahead to the sale in order
to quickly steal Defendant['s] property prior to any cOUli hearing, representing an unjust
                                         5
                                                                                   Circulated 02/11/2015 10:39 AM




        enrichment. Plaintiff also failed to provide adequate notice of the sale as required by
        [pelIDsylvania] statute; these oversights represent an error that is correctable by the
        [C]ourt.

                      [7.] Wherefore[,] having presented genuine issues of material fact that the
        Plaintiff not only committed numerous violations of the Pemlsylvania Rules of Civil
        Procedure, it also committed fraud by drafting, executing, submitting and filing forged
        and defective documents. The Plaintiff has not presented any credible evidence that it is
        the one and only person with the right to enforce the Note in accordance with the UCC.
        The Defendant[,] therefore[,] respectfully requests that the sale of 308 White Avenue,
        Linwood, Pa[.] 19061 be set aside and title to the property retm11ed to [Defendant].
        Further, the Defendant requests that the [C]ourt will impose other such terms and
        conditions of relief as it may deem appropriate such as dismissing the [C]omplaint."
        (Defendant's Concise Statement of Errors Complained of on Appeal, pps. 2-5).(Emphasis
        in original).

            The Defendant's issues on appeal are discussed l.mder the appropriate heading below.




               The Defendant's Claims are Either Waived and/or are Non-Cognizable

            The decision to set aside a Sheriffs Sale is within the sound discretion of the trial

Court whose decision should not be reversed unless there is a clear abuse of discretion. Merrill

Lynch Mortgage Capital v. Steele, 859 A.2d 788 (Pa. Super., 2004), app. den., 582 Pa. 718, 872

A.2d 1199 (2005). The burden of proof in a Petition to Set Aside a Sheriffs Sale rests upon the

proponent of the Petition to show, by clear and convincing evidence, that settling aside the sale is

warranted. M & T Mortgage Corporation v. Keesler, 826 A.2d 877 (Pa. Super. 2003), app. den.,

579 Pa. 693; 856 A.2d 835 (2004)

               In the instant case, the record establishes that the Defendant never responded to

Plaintiffs Complaint in Mortgage Foreclosure contending default in repayment of the subject

Note, and that the resulting default judgment in the Plaintiffs favor foreclosed Defendant's

pursuit of any and all defenses that could have been raised in opposition to the Plaintiff's attempt

to collect the balance Defendant admittedly owes.           The Defendant, at no time, sought

                                                 6
                                                                                                     Circulated 02/11/2015 10:39 AM




postponement of the Sheriff Sale of the foreclosed upon property on any ground, including

failure to assure proper notice of the intent for the sale to take place. 3 The Defendant, on

October 17, 2012, or over two years following entIy of the default judgment and three months

after the Sheriff Sale of his property situate at 308 White Avenue, Linwood, PA, Delaware

County, PA Recorder of Deeds Folio #08-00-01217-00, to the Plaintiff on July 20, 2012, first

sought to wage his defenses to the Complaint and the within claims of defects in the record in a

Motion to Open/Strike Judgment in Foreclosure.

               It was not until March 7, 2013, that the Defendant filed a Motion to Dismiss the

Complaint and to Void the Sheriff Sale, also alleging the contentions presented instantly here

below. Again, both of the foregoing Motions were denied by the Honorable G. Michael Green

of this Court and appeals therefrom were withdrawn by the Defendant on May 31, 2013, thus

leaving Judge Green's rulings unchallenged.                     The Defendant has presented neither any

allegation, nor ground for overturning the rulings of a prior court against him whatsoever, and

this Court will neither revisit, nor ovenule, Judge Green's holdings against the Defendant. There

has been no mention, nor showing from the Defendant, as to why it would have been appropriate

for this Court to impinge upon Judge Green's prior jurisdiction over this litigation.                                The

coordinate jurisdiction rule holds that, upon transfer of a matter between trial judges of the same

Bench, the transferee jurist may not alter the former judge's resolution of a legal issue, or

overrule his or her decisions. Zane v. Friends Hospital, 575 Pa. 236, 243, 836 A.2d 25,29 (2003)

citing to Commonwealth v. Starr, 541 Pa. 564,664 A.2d 1326, 1331 (1995). The exceptions to



      In Paragraph 6 of his Concise Statement, Defendant submitted, for the first time, a boilerplate contention that
the Plaintiff had failed to give propel' notice of the Sheriff Sale. (ld.). Nevertheless, the giving of notice thereof are
the joint duty and responsibility of the Plaintiff and the Sheriff, and, in the absence of any allegations of fact and
supporting legal authority for the averment, this issue must be deemed waived. Pennsylvania Rule of Civil
Procedure 3129.1 and 3129.2; Delaware County, PA, Local Rule of Civil Procedure *3129(b); Frank v. Peckich,
257 Pa. Super. 561, 391 A.2d 624 1978)(boilerplate language setting forth an issue is disapproved; couli must know
what it is being asked to decide). Moreover, issues not raised before the lower court are waived and cannot be raised
for the first time on appeal. Pennsylvania Rule of Appellate Procedure 302(a).
                                                            7
                                                                                    Circulated 02/11/2015 10:39 AM




the doctrine are stringent and few. A court may revisit its own decisions or those handed down in

a coordinate jurisdiction only in "exceptional circumstances where (1) new evidence is available,

or (2) a supervening new law has been announced." Zane v. Friends Hospital, supra, 836 A.2d at

29. The "exceptional circumstance exception applies not where a court disagrees with a prior

ruling, but where it is undisputable that the prior holding was clearly erroneous and would create

a manifest injustice if followed." Id.

            Pursuant to Pennsylvania Rule of Civil Procedure 3132, a Petition to Set Aside a

Sheriffs Sale may be granted only when the Petition is filed before the Sheriffs delivery of the

deed, after which all defects   01'   irregularities in the proceedings are foreclosed as grounds for

attacking the sale, save for allegations of absence of authority and commission of fraud by the

Sheriff in the selling of the property. First Union National Bank v. Estate of Shevlin, 897 A.2d

1241, 1246 CPa. Super, 2006). The Deed to the Defendant's property was delivered by the

Sheriff to the Plaintiff on December 5, 2012, and Defendant's Motions to Dismiss the Complaint

and to Void the Sale were not filed until March 7,2013, or tIu'ee months later, and this additional

"Petition to Set Aside Sale Based on Fraud and Lack of Authority", was filed on September 30,

2013, or over nine months following the Sheriffs conveyance of the Deed to the Plaintiff. On

that basis, the Court could properly deny the Defendant's Petition after taking into consideration

any evidentiary support for allegations of fraud by the Sheriff surrounding the sale itself and that

the Plaintiff lacked the authority to sell this property, thus rendering review of all remaining such

contentions arising from tile entirety of the transactions and events that preceded the Sheriff Sale

unnecessary. Continental Bank v. Frank, 343 Pa. Super 477, 495 A.2d 565 (1985)(opening

confessed judgment inappropriate where mortgaged property has been sold at sheriff sale);

Workingmen's Savings and Loan Association of Dellwood Corp. v. Kestner, 438 Pa. Super. 186,




                                                    8
                                                                                     Circulated 02/11/2015 10:39 AM




652 A.2d 327 (1994)(only contentions of fraud in conduct of sheriff sale and not in prior

proceedings may be used to attack sale).

            The record adduces that there are no contentions, much less an iota of clear and

convincing evidence, submitted by the Defendant supporting a claim of fraud of any kind

committed by the Sheriff in the handling of the sale and conveyance of the Deed to the subject

property to the Plaintiff. M & T Mortgage Corporation v. Keesler, supra. The Defendant's "lack

of authority" contention questions the Plaintiff's power to convey this property on such grounds

as Plaintiff's lack of capacity to enforce the Note due to outstanding questions regarding the

individuals and the mechanics involved in the Plaintiff's preparation, verification and filing of

the Complaint and, although not mentioned at the Hearing, recordation of the assignments of the

mortgage. (N.T.   7~8, 10~11, 13~20, 25~26,   36-49,   51~52, 55~58)(Emphasis   added).

            The Defendant submitted argument following the Hearing by providing citations to

case authorities such as Mortgage Electronic Registration Systems, Inc. v. Ralich, 982 A.2d 77,

80 (Pa. Super. 2009), and McGill v. Southwark Realty Company, 828 A.2d 430, 435 (Pa.

Cmwlth. 2003) in support of the proposition that completion of a Sheriff Sale and transfer of a

deed did not bar the litigation of his fraud claim as untimely. The Defendant averred that the

RaUch court barred a claim of fraud under such circumstances not because it was untimely, but

because it was not set forth with sufficient particularity as had been his many averments pleading

the alleged fraudulent actions perpetrated by the Plaintiff. Mortgage Electronic Registration

Systems, Inc. v. Ralich, supra, 982 A.2d at 80. (Memorandum to [the Court] Based on Issues

Raised at the Hearing [on] Defendant's Petition to Set Aside Sale, pp.   2~3).


            The Defendant cited the McGill opinion merely for its inclusion of the statement that

"   .[a]lthough the delivery of an acknowledged deed usually forecloses a patiy's ability to

petition to set aside the sale, an exception exists for sales tainted by the existence of fraud", and


                                                  9
                                                                                                                                             Circulated 02/11/2015 10:39 AM




elaborated no further on that subject. McGill v. Southwark Realty Company, supra, 828 A.2d at

435 (Id., p. 3). Thus, the Defendant again has failed to demonstrate the requisite presence of

fraud in the Sheriff's conduct of the sale. He has also ignored the fact that he had waived any

ability to challenge Plaintiff's standing, capacity and authority to foreclose upon and to sell his

property in order to collect the arrearages due and owing on the Note beoause of his failure ever

to raise it in Preliminary Objections or in an Answer and New Matter to the Complaint. Erie

Indenmity Co. v. Coal Operators Casualty Co., 441 Pa. 261, 265, 272 A.2d 465, 467 (1971); In

re Estate of Alexander, 758 A.2d 182, 189 CPa. Super. 2000).4



                                                      Conclusion

               The Defendant was required to present clear and convincing evidence in support of

the material obligations of his plea to set aside this Sheriff sale. M & T Mortgage Corporation v.

Keesler, supra.         In the absence of such evidence, the Court properly concluded that the

Defendant had not satisfied his burden of establishing entitlement to this relief. Id.                                                             Therefore,

and for all of the foregoing reasons, the Defendant's Petition to Set Aside Sale Based on Fraud

and Lack of Authority was properly denied pursuant to the sOlmd discretion of this Court, and

this ruling must not be disturbed on appeal.


                                                         BY THE COURT:



                                                         CHARLES B. BURR, II                                                                           S.1.

                                                                                                               .~:: ~·\;r:!.,
                                                                                      "
                                                                                            ...,;,.",   I:
                                                                                                \\'-:..'~, ,",
                                                                                                             \.}   ",
                                                                                                               \" \\ ,
                                                                                                                     ';
                                                                                                                         (\ ~

                                                                    '\~ (\ ~ \J'.;~~\~;' .\v.~~ .:,~                .
                                                                       • ,'f ...   ('.12 WL 1852073 (Pa. Super.
2012), in which that court resolved nearly on-point claims made in Y~\Y1\' milar circum~tances as those that were
present in this case. Superior Court lOP 65.37 (A)(2014).           Ie\ \ •                                                \,   i   ," ,-'

                                                            10
                                                                                          '/'"' ".